Citation Nr: 0525150	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss and tinnitus.

The veteran had perfected an appeal for the claim of 
entitlement to service connection for post-traumatic stress 
disorder; however, that claim was granted in an April 2005 
rating decision.  Thus, that issue is no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim); Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal, or the veteran withdraws the 
appeal).  


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
left ear hearing loss disability and service, to include 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, is not of 
record.

2.  Competent evidence of right ear hearing loss disability 
for VA purposes or of manifestations of sensorineural hearing 
loss within one year following the veteran's discharge from 
service is not of record.

3.  Competent evidence of a nexus between the post service 
diagnosis of bilateral tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

3.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2002 letter sent to the veteran and 
by the discussions in the February 2003 rating decision, the 
May 2003 statement of the case, and the April 2005 
supplemental statement of the case.  In the November 2002 
letter, the RO informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
would need to show that he had a disease or injury in 
service, a current disability, and a relationship between the 
current disability and service, which was usually shown by 
medical records or medical opinions.  In the rating decision 
and the statement of the case, the RO/Decision Review Officer 
explained that there was no showing of any hearing loss or 
tinnitus in service or current medical evidence showing 
treatment for bilateral hearing loss or tinnitus.  Following 
the issuance of the statement of the case, the veteran was 
examined, which showed he had left ear hearing loss 
disability for VA purposes, see 38 C.F.R. § 3.385, normal 
right ear hearing for VA purposes, see id., and a diagnosis 
of tinnitus.  Following the examinations, in the April 2005 
supplemental statement of the case, the RO informed the 
veteran that while he had a current diagnosis of left ear 
hearing loss disability, there was no showing of hearing loss 
in service, and, because the VA examiner had determined that 
it was less likely than not that the current left ear hearing 
loss was related to service, there was no nexus between the 
current disability and service.  Regarding the right ear, the 
RO explained what defines hearing loss "disability" for VA 
purposes and how the veteran did not meet that criteria 
related to his right ear.  They denied the claim because of 
the lack of evidence of a current "disability" and no 
showing of any hearing loss in service.  Finally, the RO 
stated that while the veteran had a post service diagnosis of 
tinnitus, the examiner had determined that it was less likely 
than not that it was related to the veteran's service, which 
meant that there was no competent evidence of a nexus between 
the post service diagnosis and service.  

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  For example, he has stated that he was exposed 
to loud noises while in Vietnam and that he currently has 
bilateral hearing loss and tinnitus as a result of the in-
service noise exposure.  This establishes that the veteran is 
aware of the evidence necessary to substantiate a claim for 
service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the November 2002 
letter, VA informed him that it would obtain records from 
other federal agencies.  It also informed him that if there 
were private medical records that would support his claims, 
he should complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, so 
that VA could request those records on his behalf.  It noted 
he could obtain private records himself and submit them to 
VA.  Finally, as to informing him that he should submit any 
evidence in his possession that pertains to the claims, the 
RO asked the veteran to tell it about any additional 
information or evidence that he wanted VA to obtain for him 
and to send it the evidence it needed as soon as possible.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 2002 to 2003.  The veteran submitted 
private medical records, dated in 2001.  Finally, VA provided 
the veteran with examinations, to include obtaining a medical 
opinion, in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran states that he was exposed to gunshots, bombs, 
and mortars while serving in Vietnam and that he had hearing 
loss at the time he separated from service.  He also states 
that his tinnitus is a result of the acoustic trauma in 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Left ear hearing loss disability

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left ear hearing loss 
disability.  Initially, it must be noted that the veteran is 
a combat veteran and is entitled to the application of 
38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
Section 1154(b) addresses the combat veteran's ability to 
allege that an event occurred in service while engaging in 
combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  

Here, the veteran alleges he had hearing loss as a result of 
exposure to gunshot, bombs, and mortars in Vietnam.  The 
Board accepts the veteran's allegations as having hearing 
loss during his combat service in Vietnam; however, at the 
time of separation, examination of the veteran's hearing in 
the left ear was 15/15 with whispered voice, which means that 
his hearing was normal at the time he separated from service.  
The first time that the left ear hearing loss disability is 
shown is in the December 2004 VA examination report, see 
38 C.F.R. § 3.385, which is more than 30 years following the 
veteran's discharge from service.  There is no evidence of 
continuity of symptomatology from the time the veteran 
separated from service until the time he filed his claim for 
service connection in 2002.

Finally, a December 2004 VA "ear disease" examination 
report shows that the examiner noted that the veteran had 
normal hearing at the time he separated from service and 
determined that it was less likely than not that the current 
hearing loss was related to the veteran's military service.  
There is no competent evidence to refute this medical 
opinion.  Again, while the veteran is competent as a combat 
veteran to state that he sustained hearing loss while he 
engaged in combat in Vietnam, he is not competent to 
attribute the current bilateral hearing loss disability to 
his service, as that would require a medical opinion.  
Beausoleil, 8 Vet. App. at 464; see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for left ear hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until he filed his claim for service 
connection in 2002, and no competent evidence of a nexus 
between the left ear hearing loss disability and service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for left ear hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

B.  Right ear hearing loss

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred right ear hearing loss 
in service.  As stated above, the veteran is competent to 
allege that he sustained right ear hearing loss while in 
Vietnam; however, the separation examination shows that the 
veteran's right ear hearing was normal.  At the time of the 
December 2004 VA examination, the veteran did not have a 
hearing loss disability in the right ear (as he did the 
left), as defined by 38 C.F.R. § 3.385.  Specifically, there 
is no auditory threshold of 40 decibels or greater at the 
applicable frequencies, only one threshold greater than 26 
decibels at the applicable frequencies (30 decibels at 4000 
Hertz), and the veteran's speech recognition scores using the 
Maryland CNC Test is greater than 92 percent (here, 100 
 percent).  Id.  Thus, the veteran has not established that 
he has right ear hearing loss "disability" for VA purposes, 
which is a requirement for the granting of service connection 
for hearing loss.  See id.  

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes.  Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  Thus, while the veteran has one threshold above 20 
decibels in the right ear, the competent evidence does not 
establish that the veteran has a right ear hearing loss 
disability for VA purposes, and, as a result, the claim must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Again, while the veteran is 
competent to state that he noticed he had hearing loss in 
service in the right ear, he is not competent to state that 
he has a current hearing loss disability that is attributable 
to service, as that requires a medical opinion.  Beausoleil, 
8 Vet. App. at 464; see Espiritu, 2 Vet. App. at 494.

In making this determination, the Board is aware that in the 
December 2004 VA audiological evaluation, the audiologist 
diagnosed moderately severe sensorineural hearing loss at 
8000 Hertz in the right ear.  As stated above, an organic 
disease of the nervous system, such as sensorineural hearing 
loss, is a chronic disease and is subject to presumptive 
service connection if manifested to a degree of 10 percent or 
more within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112; Brannon v. Derwinski, 1 Vet. App. 
314, 316-17.  However, a diagnosis of sensorineural hearing 
loss was not entered within one year following the veteran's 
discharge from service.  Further, the mere fact that a 
veteran has an organic disease of the nervous system is not 
determinative unless that disease results in "disability."  
For hearing loss purposes, VA has defined a hearing loss 
"disability" as a condition that meets the provisions of 38 
C.F.R. § 3.385.  The diagnosis of sensorineural hearing loss 
was provided based upon the veteran's hearing loss at 8000 
Hertz.  That frequency is not considered when determining 
whether a veteran has a hearing loss disability for VA 
purposes.  See id.  Therefore, service connection on a 
presumptive basis would not be warranted.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for right ear hearing loss, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

C.  Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.   As stated above, 
the veteran is competent to allege that he noticed tinnitus 
while in Vietnam; however, the separation examination is 
silent for a showing of tinnitus.  Clinical evaluations of 
the ears and ear drums at that time were normal.  The first 
time that tinnitus is documented is in the December 2004 VA 
examination report, which is more than 30 years following the 
veteran's discharge from service.  

Finally, in that examination report, the examiner noted that 
the service medical records were silent for any complaints of 
tinnitus and determined that it was less likely than not that 
the current tinnitus was related to the veteran's military 
service.  There is no competent evidence to refute this 
medical opinion.  Again, while the veteran is competent as a 
combat veteran to state that he noticed ringing in the ears 
in service while he engaged in combat in Vietnam, he is not 
competent to attribute the current diagnosis of tinnitus to 
his service, as that would require a medical opinion.  
Beausoleil, 8 Vet. App. at 464; see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for left ear hearing loss disability is 
denied.

Service connection for right ear hearing loss is denied.

Service connection for bilateral tinnitus is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


